DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truckai et al., US 20040116979, herein referred to as “Truckai 1”.
Regarding claim 1, Truckai 1 discloses an electrosurgical instrument (Figure 10: alternative jaw structure 100C with reference to Figure 5, which labels more aspects of the figure because [0056]: “FIG. 10 is an alternative jaw structure similar to that of FIGS. 5 and 7A except carrying conductive-resistive matrices in the engagement surfaces of both opposing jaws.”) comprising: a first jaw (Not labeled in Figure 10, corresponds to Figure 5: lower jaw 112a) configured to define a first electrode (Figure 10: conductive element 165 and [0107]), wherein the first jaw comprises: a first electrically conductive skeleton (Figure 10: conductive element 165), comprising: a first thermally insulative core (Figure 10: CMa and [0097]); and a first thermally conductive outer layer integral with and extending at least partially around the first thermally insulative core (Figure 10: engagement surface layer 155a and [0119]); and a first electrically insulative layer (Not labeled in Figure 10, corresponds to Figure 5: insulative coating 159), wherein the first electrode (Figure 10: conductive element 165 and [0107]) is defined by selective application of the first electrically insulative layer (Not labeled in Figure 10, corresponds to Figure 5: insulative coating 159) to an outer surface of the first thermally conductive outer layer (Figure 10: engagement surface layer 155a and [0098] and [0119]); and a second jaw (Not labeled in Figure 10, corresponds to Figure 5: upper jaw 112b) configured to define a second electrode (Figure 10: conductive element 185 and [0107]), wherein the second jaw comprises: a second electrically conductive skeleton (Figure 10: conductive element 185), comprising: a second thermally insulative core Figure 10: CMb and [0097]); and a second thermally conductive outer layer integral with and extending at least partially around the second thermally insulative core (Figure 10: engagement surface layer 155b and [0119]); and a second electrically insulative layer (Not labeled in Figure 10, corresponds to Figure 5: insulative coating 159), wherein the second electrode (Figure 10: conductive element 185 and [0107]) is defined by selective application of the second electrically insulative layer (Not labeled in Figure 10, corresponds to Figure 5: insulative coating 159) to an outer surface of the second thermally conductive outer layer (Figure 10: engagement surface layer 155b and [0098] and [0119]).
Regarding claim 2, Truckai 1 discloses the electrosurgical instrument of claim 1, wherein the first electrode (Figure 10: conductive element 165 and [0107]) is configured to transmit an RF energy (Figure 4: RF source 180 and [0107]) to the second electrode (Figure 10: conductive element 185 and [0107]) through tissue positioned therebetween ([0024]-[0026]) in a bipolar energy mode of operation ([0029]: “An electrical source is coupled to the working end such that the combination of the conductive-resistive matrix and the engaged tissue are intermediate opposing conductors that define first and second polarities of the electrical source coupled thereto.”).
Regarding claim 4, Truckai 1 discloses the electrosurgical instrument of claim 1, wherein the first thermally insulative core (Figure 10: CMa and [0097]) comprises a lattice structure ([0098]).
Regarding claim 8, Truckai 1 discloses the electrosurgical instrument of claim 1, wherein the first jaw (Not labeled in Figure 10, corresponds to Figure 5: lower jaw 112a) comprises a tissue-contacting surface (Figure 10: tissue-engaging surface layers 155a), and wherein the first thermally insulative core (Figure 10: CMa and [0097]) comprises a lattice structure ([0098]) including walls erected in a direction that transects the tissue-contacting surface (Figure 10: CMa and [0097]). 
Regarding claim 9, Truckai 1 discloses the electrosurgical instrument of claim 1, wherein the direction is perpendicular (Figure 10: CMa and [0097]) to the tissue-contacting surface (Figure 10: tissue-engaging surface layers 155a).
Regarding claim 10, Truckai 1 discloses an electrosurgical instrument (Figure 5), comprising a jaw (Figure 5: lower jaw 112a) configured to define an electrode (Figure 5: conductive element 165 and [0107]), wherein the jaw comprises: a first electrically conductive portion (Figure 10: CMa and [0098]) configured to resist heat transfer therethrough ([0097]: “The first portion 160a of the matrix also is preferably not a good thermal conductor.”); a second electrically conductive portion (Figure 5: support structure or body portion 158) integral with and extending at least partially around the first electrically conductive portion (Figure 5: support structure or body portion 158 is integral with an extending at least partially around CMa), wherein the second electrically conductive portion is configured to define a heat sink ([0099]); and an electrically insulative layer (Figure 5: insulative coating 159), wherein the electrode (Figure 5: conductive element 165 and [0107]) is defined by selective application of the electrically insulative layer to an outer surface of the second electrically conductive portion (Figure 5: support structure or body portion 158 and insulative coating 159).
Regarding claim 11, Truckai 1 discloses the electrosurgical instrument of Claim 10, wherein the electrode (Figure 5: conductive element 165 and [0107]) is configured to transmit an RF energy ([0005]: “various energy sources such as radiofrequency (Rf) sources, ultrasound sources and lasers have been developed to coagulate, seal or join together tissues volumes in open and laparoscopic surgeries.”) to tissue positioned against the electrode ([0099]).
Regarding claim 13, Truckai 1 discloses the electrosurgical instrument of claim 10, wherein the first electrically conductive portion (Figure 5: CM and second portion 160b and [0098]) comprises a lattice structure ([0098]).
Regarding claim 15, Truckai 1 discloses the electrosurgical instrument of claim 10, wherein the  jaw (Figure 5: lower jaw 112a) comprises a tissue-contacting surface (Figure 5: tissue-engaging surface layers 155a), and wherein the first electrically conductive portion (Figure 5: CM and second portion 160b and [0098]) comprises a lattice structure ([0098]) including walls erected in a direction that transects the tissue-contacting surface (Figure 5: CM and [0097]). 
Regarding claim 16, Truckai 1 discloses the electrosurgical instrument of claim 1, wherein the direction is perpendicular (Figure 5: CM and [0097]) to the tissue-contacting surface (Figure 5: tissue-engaging surface layers 155a).
Regarding claim 17, Truckai 1 discloses an electrosurgical instrument (Figure 5), comprising: a jaw (Figure 5: lower jaw 112a) configured to define an electrode (Figure 5: conductive element 165 and [0107]), wherein the jaw comprises: an electrically conductive skeleton (Figure 5: support structure or body portion 158), comprising: a thermally insulative core (Figure 5: CM and [0097]); and a thermally conductive outer layer integral with and extending at least partially around the thermally insulative core (Figure 5: engagement surface layer 155a and [0119]); and an electrically insulative layer (Figure 5: insulative coating 159), wherein the electrode (Figure 5: conductive element 165 and [0107]) is defined by selective application of the electrically insulative layer to an outer surface of the second electrically conductive portion (Figure 5: support structure or body portion 158 and insulative coating 159).
Regarding claim 18, Truckai 1 discloses the electrosurgical instrument of Claim 17, wherein the thermally insulative core (Figure 5: CM and [0097]) comprises a lattice structure (([0098])).
Regarding claim 19, Truckai 1 discloses the electrosurgical instrument of claim 18, wherein the  jaw (Figure 5: lower jaw 112a) comprises a tissue-contacting surface (Figure 5: tissue-engaging surface layers 155a), and wherein the lattice structure ([0098]) including walls erected in a direction that transects the tissue-contacting surface (Figure 5: CM and [0097]). 
Regarding claim 20, Truckai 1 discloses the electrosurgical instrument of claim 19, wherein the direction is perpendicular (Figure 5: CM and [0097]) to the tissue-contacting surface (Figure 5: tissue-engaging surface layers 155a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai 1 in view of Truckai et al., US 6770072, herein referred to as "Truckai 2".
Regarding claims 3 and 12, Truckai 1 discloses the electrosurgical instrument of claim 1 and claim 10, respectively, but does not explicitly disclose an instrument wherein the first thermally insulative core comprises air pockets. 
However, Truckai 2 teaches an electrosurgical instrument (Figure 16: working end 500) wherein the first thermally insulative core (Figure 16: electrically insulative layer 548) comprises air pockets (Col. 15, lines 22-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Truckai 1 with air pockets in the thermally insulative core as taught by Truckai 2 to ensure that the insulative layer functions properly (Truckai 2 Col. 15, lines 12-24).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai 1 in view of Batchelor et al., US 20140276794, herein referred to as "Batchelor".
Regarding claim 5, Truckai 1 discloses the electrosurgical instrument of claim 1, but does not explicitly discloses an electrosurgical instrument wherein the second jaw comprises a third electrode, and wherein the third electrode is defined by selective application of the second electrically insulative layer to the outer surface of the second thermally conductive outer layer.
However, Batchelor teaches an electrosurgical instrument (Figure 4b: electrosurgical instrument tip 10) wherein the second jaw comprises a third electrode ([0069]: “A first and second electrode may be located on the first of two opposing arms and a third electrode may be located on the second of the two opposing arms.”), and wherein the third electrode is defined by selective application of the second electrically insulative layer (Figure 4b: second insulating portion 26) to the outer surface of the second thermally conductive outer layer (Figure 4b: path of energy 32 flows through the portion adjacent to second insulating portion 26, therefore it must be thermally conductive).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Truckai 1 with the third electrode taught by Batchelor so that the device can function in both monopolar and bipolar modes (Batchelor [0069]). 
Regarding claim 6, Truckai 1 in view of Batchelor discloses the electrosurgical instrument of claim 5, and Batchelor further teaches an electrosurgical instrument (Figure 4b: electrosurgical instrument tip 10) wherein the third electrode ([0069]: “A first and second electrode may be located on the first of two opposing arms and a third electrode may be located on the second of the two opposing arms.”) is configured to deliver an RF energy to tissue in contact with the third electrode in a monopolar energy mode of operation ([0062]: “The third electrode may be adapted for operation in monopolar mode only, bipolar mode only, or may be adapted for both monopolar and bipolar use.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Truckai 1 with the third electrode that is configured to deliver monopolar energy taught by Batchelor so that the device can function in both monopolar and bipolar modes (Batchelor [0069]). 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai 1 in view of Ishii, US 20170303954, herein referred to as "Ishii".
Regarding claim 7, Truckai 1 discloses the electrosurgical instrument of claim 1, but does not explicitly disclose an electrosurgical instrument wherein at least one of the first electrically insulative layer and the second electrically insulative layer comprises a diamond-like material.
However, Ishii teaches an electrosurgical instrument (Figure 3: scissors 100) wherein at least one of the first electrically insulative layer (Figure 3: insulation coat 18) and the second electrically insulative layer (Figure 3: insulation coat 28) comprises a diamond-like material ([0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Truckai 1 with the diamond-like material for the electrically insulative layers as taught by Ishii for improved insulation (Ishii [0087]).
Regarding claim 14, Truckai 1 discloses the electrosurgical instrument of claim 10, but does not explicitly disclose an electrosurgical instrument wherein the electrically insulative layer comprises a diamond-like material.
However, Ishii teaches an electrosurgical instrument (Figure 3: scissors 100) wherein the electrically insulative layer (Figure 3: insulation coat 28) comprises a diamond-like material ([0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Truckai 1 with the diamond-like material for the electrically insulative layers as taught by Ishii for improved insulation (Ishii [0087]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794           

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794